652 F.Supp. 385 (1987)
John J. CANARIO, Vincent Connell, Fred Acquavita, Morton Schimmel, Frank Scotto and Benjamin Young, as Trustees of the Local 816 Labor & Management Pension Trust, Plaintiffs,
v.
BYRNES EXPRESS & TRUCKING, CO., INC., and Albert J. Byrnes, individually and as President of Byrnes Express & Trucking Co., Inc., Defendants.
No. 85 Civ. 4209.
United States District Court, E.D. New York.
January 16, 1987.

STIPULATION AND ORDER
WEXLER, District Judge.
IT IS HEREBY STIPULATED and agreed, by and between the undersigned attorneys, that in consideration of the settlement of this matter on appeal to the United States Court of Appeals for the Second Circuit, the Memorandum and Order of this Court, dated September 16, 1986, 644 F.Supp. 744, be, and the same hereby is, withdrawn. All publishers which were given notice of said Memorandum and Order shall be given notice of this Order of Withdrawal and directed not to publish said Memorandum and Order, or, in the event it has already been published, to publish a notice of this Order of Withdrawal.
             O'CONNOR & MANGAN, P.C.
             By: ____________________
             Attorneys for Plaintiffs
             Long Island City, N.Y.
             MATTHEW J. VETRI, ESQ.
             By: _____________________
             Attorneys for Defendants
             Brooklyn, N.Y.
SO ORDERED.